DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a transmittance-variable device, comprising: a retardation film having in-plane retardation of 5,000 nm or more for light having a wavelength of 550 nm; a liquid crystal alignment film; and a liquid crystal layer configured to implement a twist orientation mode, wherein the retardation film, the liquid crystal alignment film and the liquid crystal layer are sequentially arranged, wherein a twist angle (T) of the twist orientation mode is in a range of 50 degrees to 180 degrees, and wherein the smallest angle A among angles between a slow axis of the retardation film and an alignment direction of the liquid crystal alignment film satisfies the following Equation 1 when a product (Δnd) of a refractive index anisotropy (Δn) and a thickness (d) is 0.7 μm or less, wherein Δn is the refractive index anisotropy of the liquid crystal layer for light having a wavelength of 550 nm and the thickness (d) is the thickness of the liquid crystal layer, and wherein the smallest angle A among angles between a slow axis of the retardation film and an alignment direction of the liquid crystal alignment film satisfies the following Equation 2 when the product (Δnd) of Δn and the thickness (d) is more than 0.7 μm
0.05×Δnd×T/μm+10≤A≤0.16×Δnd×T/μm+60  [Equation 1] 
wherein the thickness (d) is in units of micrometers (μm), and T is in units of degree
0.16×Δnd×T/μm−10≤A≤0.16×Δnd×T/μm+20  [Equation 2] 
wherein Δn, the thickness (d), and T are in the same units as in Equation 1.
None of the prior art of record alone or in combination discloses the claimed invention.
Sugiyama et al. (JP-2005157082A) discloses a transmittance-variable device (see fig. 1), comprising: a retardation film (9) having in-plane retardation of 5,000 nm or more for light having a wavelength of 550 nm; a liquid crystal alignment film (see fig. 3B); and a liquid crystal layer (3) configured to implement a twist orientation mode, wherein the retardation film, the liquid crystal alignment film and the liquid crystal layer are sequentially arranged (see fig. 1), wherein a twist angle (T) of the twist orientation mode is in a range of 50 degrees to 180 degrees.
However, Sugiyama does not expressly disclose wherein the smallest angle A among angles between a slow axis of the retardation film and an alignment direction of the liquid crystal alignment film satisfies the following Equation 1 when a product (Δnd) of a refractive index anisotropy (Δn) and a thickness (d) is 0.7 μm or less, wherein Δn is the refractive index anisotropy of the liquid crystal layer for light having a wavelength of 550 nm and the thickness (d) is the thickness of the liquid crystal layer, and wherein the smallest angle A among angles between a slow axis of the retardation film and an alignment direction of the liquid crystal alignment film satisfies the following Equation 2 when the product (Δnd) of Δn and the thickness (d) is more than 0.7 μm
0.05×Δnd×T/μm+10≤A≤0.16×Δnd×T/μm+60  [Equation 1] 
wherein the thickness (d) is in units of micrometers (μm), and T is in units of degree
0.16×Δnd×T/μm−10≤A≤0.16×Δnd×T/μm+20  [Equation 2] 
wherein Δn, the thickness (d), and T are in the same units as in Equation 1.
Claims 2-11 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/26/2022